        Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 1 of 16



 1   PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON, Esq. (SBN 318680)
 2   REIN & CLEFTON, Attorneys at Law
     200 Lakeside Drive, Suite A
 3   Oakland, CA 94612
     Telephone: 510/832-5001
 4   Facsimile: 510/832-4787
     info@reincleftonlaw.com
 5
     Attorneys for Plaintiff
 6   JAMES LLEWELLYN
 7
                                     UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9

10
      JAMES LLEWELLYN,                                  CASE NO.
11                                                      Civil Rights
                Plaintiff,
12                                                      COMPLAINT FOR PRELIMINARY AND
                v.                                      PERMANENT INJUNCTIVE RELIEF AND
13                                                      DAMAGES: DENIAL OF CIVIL RIGHTS
      NICK’S RESTAURANT, INC.;                          AND ACCESS TO PUBLIC FACILITIES TO
14    CHARLES N. GUST AND KATHLENA                      PHYSICALLY DISABLED PERSONS, PER
      GUST TRUST,                                       FEDERAL AND CALIFORNIA STATUTES
15                                                      (including CIVIL CODE §§ 51, 52, 54, 54.1,
                                                        54.3 and 55; and HEALTH & SAFETY CODE
16              Defendants.                             §§ 19953 et seq.); INJUNCTIVE RELIEF PER
                                                        TITLE III, AMERICANS WITH
17                                                      DISABILITIES ACT OF 1990 (including 42
                                                        USC §§ 12181 et seq.)
18
                                                        DEMAND FOR JURY TRIAL
19

20          Plaintiff JAMES LLEWELLYN complains of Defendants NICK’S RESTAURANT,

21   INC.; CHARLES N. GUST AND KATHLENA GUST TRUST, and each of them, and alleges as

22   follows:

23          1.         INTRODUCTION: The lack of accessible restroom, crowded paths of travel

24   behind barstools and chairs, heavy entrance doors, and lack of accessible parking spaces, among

25   other barriers, prevented disabled Plaintiff JAMES LLEWELLYN from accessing the Nick’s

26   Restaurant located at 100 Rockaway Beach, Pacifica, California. As a result of encountering

27   these barriers, Plaintiff experienced difficulty, discomfort and embarrassment on or about

28   December 28, 2019, and has been deterred from returning to the Restaurant until these barriers
                                                          1
                             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 2 of 16



 1   are remedied.
 2           2.      Defendants denied disabled Plaintiff JAMES LLEWELLYN accessible public
 3   facilities, including a compliant accessible men’s restroom and paths of travel to and through the
 4   Nick’s Seafood Restaurant. Plaintiff JAMES LLEWELLYN is a “person with a disability” or
 5   “physically handicapped person” who requires the use of a wheelchair for mobility. He is unable
 6   to use portions of public facilities which are not accessible to mobility disabled persons. On or
 7   about December 28, 2019, Plaintiff was denied his rights to full and equal access at Nick’s
 8   Seafood Restaurant. He was denied his civil rights under both federal and California law, and
 9   continues to have his rights denied, because these facilities were not, and are not now, properly
10   accessible to physically disabled persons, including those who use assistive devices for mobility.
11           3.      Plaintiff seeks injunctive relief to require Defendants to make these facilities
12   accessible to disabled persons and to ensure that any disabled person who attempts to patronize
13   the subject premises will be provided accessible facilities. Plaintiff also seeks recovery of
14   damages for his discriminatory experiences and denial of access and of civil rights, which denial
15   is continuing as a result of Defendants’ failure to provide disabled accessible facilities. Plaintiff
16   also seeks recovery of reasonable statutory attorney fees, litigation expenses and costs, under
17   federal and state law.
18           4.      JURISDICTION: This Court has jurisdiction of this action pursuant to 28 USC
19   section 1331 for violations of the Americans with Disabilities Act of 1990, 42 USC
20   sections 12101 et seq. Pursuant to pendant jurisdiction, attendant and related causes of action
21   arising from the same facts are also brought under California law, including but not limited to
22   violations of Health & Safety Code sections 19953-19959; California Civil Code sections 51, 52,
23   54, 54.1, 54.3 and 55; and Title 24 California Code of Regulations, the California State Building
24   Code.
25           5.      VENUE: Venue is proper in this court pursuant to 28 USC section 1391(b) and is
26   founded on the fact that the real property which is the subject of this action is located in this
27   district and that Plaintiff’s causes of action arose in this district.
28           6.      INTRADISTRICT: This case should be assigned to the San Francisco
                                                           2
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 3 of 16



 1   intradistrict as the real property which is the subject of this action is located in this intradistrict
 2   and Plaintiff’s causes of action arose in this intradistrict.
 3           7.      PARTIES: Plaintiff is a “qualified” physically disabled person who cannot walk
 4   due to Multiple Sclerosis and who requires use of a wheelchair for locomotion. He owns a
 5   disabled licensed vehicle which entitles him to park in a properly configured disabled accessible
 6   parking space. He has been issued a California state placard for disabled parking.
 7           8.      Defendants NICK’S RESTAURANT, INC.; and CHARLES N. GUST AND
 8   KATHLENA GUST TRUST, are and were the owners, operators, lessors and/or lessees of the

 9   subject business, property and buildings at all times relevant to this Complaint. Plaintiff is
10   informed and believes that each of the Defendants herein is the agent, employee or representative
11   of each of the other Defendants, and performed all acts and omissions stated herein within the
12   scope of such agency or employment or representative capacity and is responsible in some
13   manner for the acts and omissions of the other Defendants in proximately causing the damages
14   complained of herein.
15           9.      Nick’s Seafood Restaurant is a place of “public accommodation” and “business
16   establishment” subject to the requirements of multiple categories of 42 USC section 12181(7)(B)
17   of the Americans with Disabilities Act of 1990, including a sales establishment; of California
18   Health & Safety Code sections 19953 et seq.; of California Civil Code sections 51 et seq.; and of
19   California Civil Code sections 54 et seq. On information and belief, Nick’s Seafood Restaurant
20   and its facilities were built after July 1, 1970, and since then have undergone construction and/or
21   “alterations, structural repairs, or additions,” subjecting each such facility to disabled access
22   requirements per Health & Safety Code sections 19953-19959 et seq., and, as to construction
23   and/or alterations since January 26, 1993, to the disabled access requirements of section 12183 of
24   the Americans with Disabilities Act of 1990. Such facilities constructed or altered since 1982 are
25   also subject to “Title 24,” the California State Architect’s Regulations, also known as the
26   California Building Code. Further, irrespective of the alteration history, such premises are
27   subject to the “readily achievable” barrier removal requirements of Title III of the Americans
28   with Disabilities Act of 1990, as defined by the ADA. 42 USC § 12181(9).
                                                          3
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 4 of 16



 1                                 FIRST CAUSE OF ACTION:
                                 DAMAGES AND INJUNCTIVE RELIEF
 2            FOR DENIAL OF FULL AND EQUAL ACCESS TO PUBLIC FACILITIES IN A
                                     PUBLIC ACCOMMODATION
 3               (California Health & Safety Code §§ 19955 et seq; Civil Code §§ 54 et seq.)
 4           10.     Plaintiff repleads and incorporates by reference, as if fully set forth again herein,

 5   the factual allegations contained in Paragraphs 1 through 9, above, and incorporates them herein

 6   by reference as if separately repled hereafter.

 7           11.     Plaintiff JAMES LLEWELLYN and other similarly situated physically disabled

 8   persons, including those who require the use of an assistive device for mobility, are unable to use

 9   public facilities on a “full and equal” basis unless each such facility is in compliance with the

10   provisions of California Health & Safety Code sections 19955 -19959. Plaintiff is a member of

11   that portion of the public whose rights are protected by the provisions of Health & Safety Code

12   sections 19955 et seq. Further, Plaintiff is also protected against policy and architectural barrier

13   discrimination by California Civil Code sections 54 and 54.1, the “Disabled Persons Act.”

14   “Individuals with disabilities or medical conditions have the same right as the general public to

15   the full and free use of the streets, highways, sidewalks, walkways, public buildings, medical

16   facilities, including hospitals, clinics, and physicians’ offices, public facilities, and other public

17   places.” Civil Code § 54(a). Furthermore, “Individuals with disabilities shall be entitled to full

18   and equal access, as other members of the general public, to accommodations, advantages,

19   facilities, . . . places of public accommodation, amusement, or resort, and other places to which

20   the general public is invited.” Civil Code § 54.1(a). Additionally, any violation of the ADA,

21   including but not limited to any violation of 42 USC sections 12182 and 12183, is also

22   incorporated as a violation of the Disabled Persons Act. Civil Code §§ 54(c), and 54.1(d).

23           12.     Title 24, California Code of Regulations, formerly known as the California

24   Administrative Code and now also known as the California Building Code, was in effect at the

25   time of each alteration which, on information and belief, occurred at such public facility since

26   January 1, 1982, thus requiring access complying with the specifications of Title 24 whenever

27   each such “alteration, structural repair or addition” was carried out. On information and belief,

28   Defendants and/or their predecessors in interest carried out new construction and/or alterations,
                                                          4
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 5 of 16



 1   structural repairs, and/or additions to such buildings and facilities during the period Title 24 has
 2   been in effect. Further, Plaintiff alleges, on information and belief, that construction, alterations,
 3   structural repairs, and/or additions which triggered access requirements at all relevant portions
 4   Nick’s Seafood Restaurant, also occurred between July 1, 1970, and December 31, 1981, and
 5   required access pursuant to the A.S.A. (American Standards Association) Regulations then in
 6   effect, pursuant to the incorporated provisions of California Government Code sections 4450 et
 7   seq. Further, on information and belief, additions to the building after the initial construction also
 8   occurred after January 1, 1972, triggering access requirements per Health and Safety Code section
 9   19959. Alterations or additions after January 26, 1993 trigger ADA liability and requirements per
10   42 USC sections 12182 and 12183 of the ADA.
11          13.     FACTUAL STATEMENT: Plaintiff drove to the Restaurant on December 28,
12   2019, at least two months before the COVID-19 outbreak. He intended to enjoy a Saturday
13   morning brunch with his partner. Upon reaching the large parking lot, he could not find any
14   accessible parking spaces either because none existed or because they were all in use. The
15   parking lot serves both the Restaurant and an adjacent hotel that is also owned and operated by
16   Defendants. Plaintiff was forced to park far away from the entrance in a parking area adjacent to
17   the hotel. On information and belief there are insufficient number and configuration of accessible
18   parking spaces serving the Restaurant causing Plaintiff difficulty in reaching the Restaurant.
19          14.     Plaintiff traveled nearly the length of a City a block from where he was able to
20   park to arrive at the Restaurant. Upon arriving Plaintiff attempted to open the front entrance
21   door, but it was too heavy for him to open independently. He saw no sign indicating there might
22   be other entrances. He was forced to rely on his partner to open the heavy door for him. This
23   caused Plaintiff embarrassment because he prides himself on being self-sufficient and
24   independent.
25          15.     The hostess of the Restaurant seated Plaintiff and his partner. It was difficult for
26   Plaintiff to reach the table, because the aisles between the seats of the tables were too narrow.
27   Plaintiff was embarrassed because other patrons had to stand and move from their seats to allow
28   him to pass them in order to get to the table he was directed to by the host.
                                                         5
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 6 of 16



 1          16.     Eventually Plaintiff arrived at his table and he and his partner ate brunch. At the
 2   end of his meal, Plaintiff had need to use the restroom. He once again made his way through the
 3   aisles that were too narrow, and suffered difficulty and embarrassment heading toward the
 4   restroom. The path to the restroom required Plaintiff to travel behind a row of approximately 13
 5   bar stools. Each patron at the bar had to get up from their bar stool and move them back in order
 6   to allow him to get through, embarrassing Plaintiff further and causing him difficulty.
 7          17.     When Plaintiff reached the men’s restroom, he encountered multiple difficulties
 8   inside it. The restroom was too small for proper wheelchair access, and it was difficult to turn
 9   around. The stall itself was even smaller. It was not useable because Plaintiff could not turn
10   around or close the door behind him. Plaintiff also could not wash his hands due to the
11   inaccessible configuration of the sink and excessive height of the soap dispenser. Both were out
12   of reach for Plaintiff. He was forced to leave the premises without relieving himself, in a state of
13   substantial discomfort and frustration.
14          18.     The above referenced barriers to access are listed without prejudice to Plaintiff
15   citing additional barriers to access by an amended complaint after inspection by Plaintiff’s access
16   consultant. Oliver v. Ralphs Grocery Co., 654 F.3d 903 (9th Cir. 2011); Doran v. 7-Eleven, Inc.
17   524 F.3d 1034 (9th Cir. 2008); Chapman v. Pier One Imports (USA), Inc., 631 F.3d 939 (9th Cir.
18   2011). All of these barriers to access render the premises inaccessible to physically disabled
19   persons who are mobility impaired, such as Plaintiff, and are barriers Plaintiff may encounter
20   when he returns to the premises. All facilities must be brought into compliance with all
21   applicable federal and state code requirements, according to proof.
22          19.     Further, each and every violation of the Americans with Disabilities Act of 1990
23   also constitutes a separate and distinct violation of California Civil Code section 54(c) and
24   54.1(d), thus independently justifying an award of damages and injunctive relief pursuant to
25   California law, including but not limited to Civil Code sections 54.3 and 55.
26          20.     INJUNCTIVE RELIEF: Plaintiff seeks injunctive relief to prohibit the acts and
27   omissions of Defendants as complained of herein which are continuing on a day-to-day basis and
28   which have the effect of wrongfully excluding Plaintiff and other members of the public who are
                                                       6
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 7 of 16



 1   physically disabled from full and equal access to these public facilities. Such acts and omissions
 2   are the cause of humiliation and mental and emotional suffering of Plaintiff in that these actions
 3   continue to treat Plaintiff as an inferior and second-class citizen and serve to discriminate against
 4   him on the sole basis that he is a person with disabilities who requires the use of a wheelchair or
 5   other assistive device for movement in public places.
 6           21.     Plaintiff is deterred from returning to use these facilities, because the lack of
 7   access will foreseeably cause him further difficulty, discomfort and embarrassment, and Plaintiff
 8   is unable, so long as such acts and omissions of Defendants continue, to achieve equal access to
 9   and use of these public facilities. Therefore, Plaintiff cannot return to patronize Nick’s Seafood
10   Restaurant and its facilities and is deterred from further patronage until these facilities are made
11   properly accessible for disabled persons, including Plaintiff and other mobility disabled persons.
12   Plaintiff enjoys visiting the Pacifica area and does so often with family and friends. Plaintiff
13   intends to return and patronize Nick’s Seafood Restaurant once it is made accessible, including its
14   restroom and paths of travel.
15           22.     The acts of Defendants have proximately caused and will continue to cause
16   irreparable injury to Plaintiff if not enjoined by this Court. Plaintiff seeks injunctive relief as to
17   all inaccessible areas of the premises that he has personally encountered, and, as to all areas
18   identified during this litigation by Plaintiff’s access consultant, that he or other physically
19   disabled persons may encounter in the future. Doran v. 7-Eleven, Inc., 524 F.3d 1034 (9th Cir.
20   2008); Chapman v. Pier One Imports (USA), Inc., 631 F. 3d 939 (9th Cir. 2011); Oliver v. Ralphs
21   Grocery Co., 654 F.3d 903 (9th Cir. 2011). As to those of the Defendants that currently own,
22   operate, and/or lease (from or to) the subject premises, Plaintiff seeks preliminary and permanent
23   injunctive relief to enjoin and eliminate the discriminatory practices and barriers that deny full
24   and equal access for disabled persons, and for reasonable statutory attorney fees, litigation
25   expenses and costs.
26           23.     Wherefore Plaintiff asks this Court to preliminarily and permanently enjoin any
27   continuing refusal by Defendants to grant full and equal access to Plaintiff in the ways
28   complained of and to require Defendants to comply forthwith with the applicable statutory
                                                         7
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
        Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 8 of 16



 1   requirements relating to access for disabled persons. Such injunctive relief is provided by
 2   California Health & Safety Code section 19953 and California Civil Code section 55, California
 3   and other law. Plaintiff further requests that the Court award damages pursuant to Civil Code
 4   section 54.3 and other law and attorney fees, litigation expenses, and costs pursuant to Health &
 5   Safety Code section 19953, Civil Code sections 54.3 and 55, Code of Civil Procedure section
 6   1021.5 and other law, all as hereinafter prayed for.
 7          24.     DAMAGES: As a result of the denial of full and equal access to the described
 8   facilities and due to the acts and omissions of Defendants and each of them in owning, operating,
 9   leasing, constructing, altering, and maintaining the subject facilities, Plaintiff has suffered a
10   violation of his civil rights, including but not limited to rights under Civil Code sections 54 and
11   54.1, and has suffered difficulty, discomfort and embarrassment, and physical, mental and
12   emotional personal injuries, all to his damages per Civil Code section 54.3, including general and
13   statutory damages, and treble damages, as hereinafter stated. Defendants’ actions and omissions
14   to act constitute discrimination against Plaintiff on the basis that he was and is physically disabled
15   and unable, because of the architectural and other barriers created and/or maintained by the
16   Defendants in violation of the subject laws, to use the public facilities on a full and equal basis as
17   other persons. These violations have deterred Plaintiff from returning to attempt to access and
18   patronize Nick’s Seafood Restaurant and will continue to cause him damages each day these
19   barriers to access continue to be present.
20          25.     TREBLE DAMAGES: Plaintiff has been damaged by Defendants’ wrongful
21   conduct and seeks the relief that is afforded by Civil Code sections 54, 54.1, and 54.3. At all
22   times herein mentioned, Defendants were fully aware that significant numbers of potential users
23   of their public facilities were and are and will be physically disabled persons, including mobility-
24   impaired persons, and would have need of facilities that complied with California Title 24 and
25   ADAAG standards for accessible facilities. Despite this knowledge, Defendants installed and
26   maintained the physical barriers complained of, and failed to remove these barriers, and have
27   failed to provide properly accessible facilities, including but not limited to those previously noted
28   hereinabove, as required by state and federal law. On information and belief, Defendants have
                                                         8
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
          Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 9 of 16



 1   ignored complaints about the lack of proper disabled access by Plaintiff and by other disabled
 2   persons. Plaintiff’s agent investigated the premises on or about February 26, 2020, and observed
 3   the same architectural barriers that Plaintiff had complained of at his visit. Defendants maintained
 4   these architectural barriers despite actual knowledge that Plaintiff was unable to fully access the
 5   restaurant on December 28, 2019, or thereafter. Defendants have continued their illegal and
 6   discriminatory practices and policy despite actual knowledge that persons with physical mobility
 7   disabilities may have attempted to patronize Nick’s Seafood Restaurant and encountered illegal
 8   barriers which deny them full and equal access when they do so.
 9           26.    At all times herein mentioned, Defendants knew, or in the exercise of reasonable
10   diligence should have known, that their barriers and practices at the subject facilities violated
11   disabled access requirements and standards, and would have a discriminatory effect upon Plaintiff
12   and upon other physically disabled persons, but Defendants have failed to rectify the violations,
13   and presently continue a course of conduct of maintaining architectural and policy barriers that
14   discriminate against Plaintiff and similarly situated disabled persons. For the foregoing reasons,
15   Plaintiff alleges that an award of statutory treble damages is appropriate.
16           27.    FEES AND COSTS: As a result of Defendants’ acts, omissions, and conduct,
17   Plaintiff has been required to incur attorney fees, litigation expenses, and costs as provided by
18   statute, in order to enforce Plaintiff’s rights and to enforce provisions of the law protecting access
19   for disabled persons and prohibiting discrimination against disabled persons. Plaintiff therefore
20   seeks recovery of all reasonable attorney fees, litigation expenses, and costs, pursuant to the
21   provisions of Civil Code sections 54.3 and 55, and California Health & Safety Code section
22   19953. Additionally, Plaintiff’s lawsuit is intended to require that Defendants make their
23   facilities accessible to all disabled members of the public, justifying “public interest” attorney
24   fees, litigation expenses and costs pursuant to the provisions of California Code of Civil
25   Procedure section 1021.5 and other applicable law.
26           WHEREFORE, Plaintiff prays for damages and injunctive relief as hereinafter stated.
27   //
28   //
                                                        9
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 10 of 16



 1                          SECOND CAUSE OF ACTION:
      VIOLATION OF CALIFORNIA LAW INCLUDING: THE UNRUH ACT, CIVIL CODE
 2      SECTIONS 51 AND 52, AND THE AMERICANS WITH DISABILITIES ACT AS
                                  INCORPORATED
 3                          BY CIVIL CODE SECTION 51(f)
 4           28.     Plaintiff re-pleads and incorporates by reference, as if fully set forth hereafter, the

 5   factual allegations contained in Paragraphs 1 through 27 of this Complaint and incorporates them

 6   herein as if separately re-pleaded.

 7           29.     At all times relevant to this complaint, California Civil Code section 51 has

 8   provided that physically disabled persons are free and equal citizens of the state, regardless of

 9   medical condition or disability:

10           All persons within the jurisdiction of this state are free and equal, and no matter
             what their sex, race, color, religion, ancestry, national origin, disability, or medical
11           condition are entitled to the full and equal accommodations, advantages, facilities,
             privileges, or services in all business establishments of every kind whatsoever.
12

13   Civil Code § 51(b). [Emphasis added.]
14           30.     California Civil Code section 52 provides that the discrimination by Defendants

15   against Plaintiff on the basis of his disability constitutes a violation of the general anti-

16   discrimination provisions of sections 51 and 52.

17           31.     Each of Defendants’ discriminatory acts or omissions constitutes a separate and

18   distinct violation of California Civil Code section 52, which provides that:

19           Whoever denies, aids or incites a denial, or makes any discrimination or distinction
             contrary to section 51, 51.5, or 51.6 is liable for each and every offense for the
20           actual damages, and any amount that may be determined by a jury, or a court sitting
             without a jury, up to a maximum of three times the amount of actual damage but in
21           no case less than four thousand dollars ($4,000), and any attorney’s fees that may
             be determined by the court in addition thereto, suffered by any person denied the
22           rights provided in Section 51, 51.5, or 51.6.
23           32.     Any violation of the Americans with Disabilities Act of 1990 also constitutes a

24   violation of California Civil Code section 51(f), thus independently justifying an award of

25   damages and injunctive relief pursuant to California law, including Civil Code section 52. Per

26   Civil Code section 51(f), “A violation of the right of any individual under the Americans with

27   Disabilities Act of 1990 (Public Law 101-336) shall also constitute a violation of this section.”

28           33.     The actions and omissions of Defendants as herein alleged constitute a denial of
                                                         10
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 11 of 16



 1   access to and use of the described public facilities by physically disabled persons within the
 2   meaning of California Civil Code sections 51 and 52. As a proximate result of Defendants’
 3   actions and omissions, Defendants have discriminated against Plaintiff in violation of Civil Code
 4   sections 51 and 52, and are responsible for statutory, compensatory and treble damages to
 5   Plaintiff, according to proof.
 6             34.   FEES AND COSTS: As a result of Defendants’ acts, omissions and conduct,
 7   Plaintiff has been required to incur attorney fees, litigation expenses and costs as provided by
 8   statute in order to enforce Plaintiff’s rights and to enforce provisions of law protecting access for
 9   disabled persons and prohibiting discrimination against disabled persons. Plaintiff therefore
10   seeks recovery of all reasonable attorney fees, litigation expenses and costs pursuant to the
11   provisions of California Civil Code sections 51 and 52. Additionally, Plaintiff’s lawsuit is
12   intended to require that Defendants make their facilities and policies accessible to all disabled
13   members of the public, justifying “public interest” attorney fees, litigation expenses and costs
14   pursuant to the provisions of California Code of Civil Procedure section 1021.5 and other
15   applicable law.
16                   WHEREFORE, Plaintiff prays for damages and injunctive relief as hereinafter
17   stated.
18                               THIRD CAUSE OF ACTION:
               VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
19                                  42 USC §§ 12101 et seq
20             35.   Plaintiff re-pleads and incorporates by reference, as if fully set forth again herein,
21   the allegations contained in Paragraphs 1 through 34 of this Complaint and incorporates them
22   herein as if separately re-pleaded.
23             36.   In 1990 the United States Congress made findings that laws were needed to more
24   fully protect “some 43,000,000 Americans [with] one or more physical or mental disabilities;”
25   that “historically, society has tended to isolate and segregate individuals with disabilities;” that
26   “such forms of discrimination against individuals with disabilities continue to be a serious and
27   pervasive social problem;” that “the Nation’s proper goals regarding individuals with disabilities
28   are to assure equality of opportunity, full participation, independent living, and economic self-
                                                        11
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 12 of 16



 1   sufficiency for such individuals;” and that “the continuing existence of unfair and unnecessary
 2   discrimination and prejudice denies people with disabilities the opportunity to compete on an
 3   equal basis and to pursue those opportunities for which our free society is justifiably famous...”
 4   42 U.S.C. §12101.
 5          37.     Plaintiff is a qualified individual with a disability as defined in the Rehabilitation
 6   Act and in the Americans with Disabilities Act of 1990.
 7          38.     In passing the Americans with Disabilities Act of 1990 (hereinafter “ADA”),
 8   Congress stated as its purpose:
 9          It is the purpose of this Act
10          (1) to provide a clear and comprehensive national mandate for the elimination of
            discrimination against individuals with disabilities;
11
            (2) to provide clear, strong, consistent, enforceable standards addressing discrimination
12          against individuals with disabilities;
13          (3) to ensure that the Federal Government plays a central role in enforcing the standards
            established in this Act on behalf of individuals with disabilities; and
14
            (4) to invoke the sweep of congressional authority, including the power to enforce the
15          fourteenth amendment and to regulate commerce, in order to address the major areas of
            discrimination faced day-to-day by people with disabilities.
16

17   42 USC § 12101(b).
18          39.     As part of the ADA, Congress passed “Title III - Public Accommodations and
19   Services Operated by Private Entities” (42 USC § 12181 et seq.). The subject property and
20   facility is one of the “private entities” which are considered “public accommodations” for
21   purposes of this title, which include but is not limited to any “restaurant, bar, or other
22   establishment serving food or drink.” 42 USC § 12181(7)(B).
23          40.     The ADA states that “No individual shall be discriminated against on the basis of
24   disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,
25   or accommodations of any place of public accommodation by any person who owns, leases, or
26   leases to, or operates a place of public accommodation.” 42 U.S.C. § 12182. The specific
27   prohibitions against discrimination include, but are not limited to the following:
28   § 12182(b)(1)(A)(ii): “Participation in Unequal Benefit. - It shall be discriminatory to afford an
                                                        12
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 13 of 16



 1   individual or class of individuals, on the basis of a disability or disabilities of such individual or
 2   class, directly, or through contractual, licensing, or other arrangements, with the opportunity to
 3   participate in or benefit from a good, service, facility, privilege, advantage, or accommodation
 4   that is not equal to that afforded to other individuals.”
 5   § 12182(b)(2)(A)(ii): “a failure to make reasonable modifications in policies, practices, or
 6   procedures when such modifications are necessary to afford such goods, services, facilities,
 7   privileges, advantages, or accommodations to individuals with disabilities...;”
 8   § 12182(b)(2)(A)(iii): “a failure to take such steps as may be necessary to ensure that no
 9   individual with a disability is excluded, denied service, segregated, or otherwise treated
10   differently than other individuals because of the absence of auxiliary aids and services...;”
11   § 12182(b)(2)(A)(iv): “a failure to remove architectural barriers, and communication barriers that
12   are structural in nature, in existing facilities... where such removal is readily achievable;”
13   § 12182(b)(2)(A)(v): “where an entity can demonstrate that the removal of a barrier under clause
14   (iv) is not readily achievable, a failure to make such goods, services, facilities, privileges,
15   advantages, or accommodations available through alternative methods if such methods are readily
16   achievable.”
17   The acts and omissions of Defendants set forth herein were in violation of Plaintiff’s rights under
18   the ADA and the regulations promulgated thereunder, 28 C.F.R. Part 36 et seq.
19          41.     The removal of each of the physical barriers complained of by Plaintiff as
20   hereinabove alleged, were at all times herein mentioned “readily achievable” under the standards
21   of sections 12181 and 12182 of the ADA. As noted hereinabove, removal of each and every one
22   of the architectural and/or policy barriers complained of herein were already required under
23   California law. Further, on information and belief, alterations, structural repairs or additions
24   since January 26, 1993, have also independently triggered requirements for removal of barriers to
25   access for disabled persons per section 12183 of the ADA. In the event that removal of any
26   barrier is proven by Defendants to be “not readily achievable,” Defendants still violated the ADA,
27   per section 12182(b)(2)(A)(v) by failing to provide all goods, services, privileges, advantages and
28   accommodations through alternative methods that were “readily achievable.”
                                                         13
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 14 of 16



 1          42.     The ability to use a restroom is a fundamental necessity of accessing and using a
 2   restaurant. So too is the ability to enter and exit the facility, and move around the premises
 3   unimpeded by bar stools and chairs. Therefore, the benefits of creating a restroom with
 4   accessible features do not exceed the costs of readily achievable barrier removal. These costs are
 5   fundamental to doing business, like any other essential function of operating a Restaurant, such as
 6   the costs of as ensuring fire safety, or hygiene of employees handling food and providing safely
 7   consumable food. It is thus readily achievable to remove these barriers.
 8          43.     On information and belief, as of the dates of Plaintiff’s encounters at the premises
 9   and as of the filing of this Complaint, Defendants’ actions, policies, and physical premises have
10   denied and continue to deny full and equal access to Plaintiff and to other mobility disabled
11   persons in other respects, which violate Plaintiff’s right to full and equal access and which
12   discriminate against Plaintiff on the basis of his disabilities, thus wrongfully denying to Plaintiff
13   the full and equal enjoyment of the goods, services, facilities, privileges, advantages and
14   accommodations, in violation of 42 U.S.C. sections 12182 and 12183 of the ADA.
15          44.     Defendants’ actions continue to deny Plaintiff’s rights to full and equal access by
16   deterring Plaintiff from patronizing Nick’s Seafood Restaurant and have discriminated and
17   continue to discriminate against him on the basis of his disabilities, thus wrongfully denying to
18   Plaintiff the full and equal enjoyment of Defendants’ goods, services, facilities, privileges,
19   advantages and accommodations, in violation of section 12182 of the ADA. 42 U.S.C. § 12182.
20          45.     Pursuant to the Americans with Disabilities Act, 42 U.S.C. sections 12188 et seq.,
21   Plaintiff JAMES LLEWELLYN is entitled to the remedies and procedures set forth in
22   section 204(a) of the Civil Rights Act of 1964, 42 USC 2000(a)-3(a), as Plaintiff is being
23   subjected to discrimination on the basis of his disabilities in violation of sections 12182 and
24   12183 of this title. On information and belief, Defendants have continued to violate the law and
25   deny the rights of Plaintiff and other disabled persons to “full and equal” access to this public
26   accommodation since on or before Plaintiff’s encounters. Pursuant to section 12188(a)(2)
27          [i]n cases of violations of § 12182(b)(2)(A)(iv) and § 12183(a)... injunctive relief
            shall include an order to alter facilities to make such facilities readily accessible to
28          and usable by individuals with disabilities to the extent required by this title. Where
                                                         14
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 15 of 16



 1          appropriate, injunctive relief shall also include requiring the provision of an
            auxiliary aid or service, modification of a policy, or provision of alternative
 2          methods, to the extent required by this title.
 3          46.     Plaintiff seeks relief pursuant to remedies set forth in section 204(a) of the Civil

 4   Rights Act of 1964 (42 USC 2000(a)-3(a)), and pursuant to Federal Regulations adopted to

 5   implement the Americans with Disabilities Act of 1990. Plaintiff JAMES LLEWELLYN is a

 6   qualified disabled person for purposes of section 12188(a) of the ADA who is being subjected to

 7   discrimination on the basis of disability in violation of Title III and who has reasonable grounds

 8   for believing he will be subjected to such discrimination each time that he may use the property

 9   and premises, or attempt to patronize Nick’s Seafood Restaurant, in light of Defendants’ policies

10   and physical premises barriers.

11          WHEREFORE, Plaintiff requests relief as outlined below.

12                                                PRAYER

13          Plaintiff has no adequate remedy at law to redress the wrongs suffered as set forth in this

14   Complaint. Plaintiff has suffered and will continue to suffer irreparable injury as a result of the

15   unlawful acts, omissions, policies, and practices of the Defendants as alleged herein, unless

16   Plaintiff is granted the relief he requests. Plaintiff and Defendants have an actual controversy and

17   opposing legal positions as to Defendants’ violations of the laws of the United States and the

18   State of California. The need for relief is critical because the rights at issue are paramount under

19   the laws of the United States and the State of California.

20          WHEREFORE, Plaintiff JAMES LLEWELLYN prays for judgment and the following

21   specific relief against Defendants:

22          1.      Issue a preliminary and permanent injunction directing Defendants as current

23   owners, operators, lessors, and/or lessees of the subject property and premises to modify the

24   above described property, premises, policies and related facilities to provide full and equal access

25   to all persons, including persons with physical disabilities; and issue a preliminary and permanent

26   injunction pursuant to ADA section 12188(a) and to state law directing Defendants to provide

27   facilities usable by Plaintiff and similarly situated persons with disabilities, and which provide

28   full and equal access, as required by law, and to maintain such accessible facilities once they are
                                                       15
                          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
       Case 3:20-cv-08673-JCS Document 1 Filed 12/08/20 Page 16 of 16



 1   provided; to cease any discriminatory policies, and to train Defendants’ employees and agents in
 2   how to recognize disabled persons and accommodate their rights and needs;
 3            2.     Retain jurisdiction over the Defendants until such time as the Court is satisfied that
 4   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of physically
 5   inaccessible public facilities and policies as complained of herein no longer occur, and cannot
 6   recur;
 7            3.     Award to Plaintiff all appropriate damages, including but not limited to statutory
 8   damages, general damages, and treble damages in amounts within the jurisdiction of the Court, all
 9   according to proof;
10            4.     Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
11   costs of this proceeding as provided by law;
12            5.     Award prejudgment interest pursuant to Civil Code section 3291; and
13            6.     Grant such other and further relief as this Court may deem just and proper.
14   Date: December 8, 2020                                  REIN & CLEFTON
15

16                                                              /s/ Aaron Clefton
                                                             By AARON CLEFTON, Esq.
17                                                           Attorney for Plaintiff
18                                                           JAMES LLEWELLYN

19
                                               JURY DEMAND
20
              Plaintiff hereby demands a trial by jury for all claims for which a jury is permitted.
21

22
     Date: December 8, 2020                                  REIN & CLEFTON
23

24                                                              /s/ Aaron Clefton
                                                             By AARON CLEFTON, Esq.
25
                                                             Attorney for Plaintiff
26                                                           JAMES LLEWELLYN

27

28
                                                        16
                           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES
